Citation Nr: 0009781	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from September 
1942 to February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for left ear hearing loss.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The earliest competent medical evidence of a hearing loss 
disability are records  dated decades after service.

3.  There is no medical opinion, or other competent evidence, 
linking any current hearing loss disability to the veteran's 
active military service.  


CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for left ear hearing loss, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss or acoustic 
trauma during service; (2) whether he has any current hearing 
loss disability; and, if so, (3) whether this current 
disability is etiologically related to active service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the second and third issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay evidence may be 
sufficient to support the first issue in this case, 
especially considering that the veteran's service medical 
records have been lost or destroyed.  Caluza, 7 Vet. App. at 
506; Layno, 6 Vet. App. at 469, citing Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 
619, 620 (1992).

In January 1998, the RO was informed by the National 
Personnel Records Center (NPRC) that the veteran's service 
medical records were not available.  A search of Army Surgeon 
General records was conducted; however, no information 
related to complaints of, or treatment for, hearing loss was 
found.  

Medical records from Dr. Beahm, the veteran's private 
physician, for the period of time from 1974 to 1997 were 
obtained.  However, these medical records do not reveal any 
treatment for hearing loss.  A medical record from Hearing 
Conservation Associates reveals that the veteran had 
audiograms on an annual basis from 1984 to 1992.  For example 
the March 1984 audiogram results reveal pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
45
60
LEFT
20
15
15
65
65

These results reveal that, as of March 1984, the veteran had 
a bilateral hearing loss disability within the meaning of VA 
regulations.  38 C.F.R. § 3.385 (1998).  The veteran reported 
being exposed to gunfire and having an ear infection during 
his military service.  The veteran also reported being a 
hunter.  The Board notes that these entries are in the form 
of medical history and no etiology opinion is made on the 
medical form.  Bare transcription of medical history provided 
by the veteran by a physician does not transform such 
evidence into competent medical evidence for the purposes of 
establishing a well grounded claim.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

An October 1997 record from Miracle Ear (r) confirms that the 
veteran has a current bilateral hearing loss disability.  

On the back of the veteran's substantive appeal, VA Form 9, 
the veteran's wife wrote a statement to the effect that she 
married the veteran prior to service and he didn't have 
hearing problems before service, but he did after he 
returned.  Both the veteran and his wife assert that he was 
treated for hearing loss by a private physician since 
approximately 1947, but that the physician is deceased and 
the records are unavailable.  The veteran also asserted that 
he had his hearing tested before March 1984, but that the 
records are unavailable.  However we note on the history 
portion of the medical record from Hearing Conservation 
Associates the veteran indicated that he had not had his 
hearing tested before.  

The veteran's testimony is not competent to establish that he 
incurred hearing loss as a result of his active service.  
While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current hearing loss is the result of his military service 
over half a century ago rather than the result of some other 
intercurrent cause.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board understands that there are difficulties inherent in 
this claim because the veteran's service medical records are 
unavailable  We note that VA has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  The veteran's service medical records are 
reported unavailable by NPRC and an attempt to secure 
alternate records in the form of Army Surgeon General reports 
has been made.  

The veteran's current claim is vague at best.  He merely 
asserts that his current left ear hearing loss was caused by 
his military service in World War II.  He has not 
specifically indicated injury in the form of noise exposure, 
acoustic trauma, nor any other specific causes of his hearing 
loss.  The 1984 private medical history indicated both ear 
infection and gunfire during military service; however, he 
has never specifically indicated in a statement to VA what 
the basis of his claim for hearing loss is.  The evidence of 
record reveals a current bilateral hearing loss disability.  
The Board will assume that the veteran claims that he was 
subjected to noise exposure during service.  The veteran is 
competent to testify as to such an injury.  However the 
veteran's claim still fails for lack of competent medical 
evidence of a nexus.  

Although the veteran asserts that he has been treated for 
hearing loss since 1947, the medical evidence of record 
contains absolutely no evidence linking the veteran's current 
hearing loss to his military service over 50 years ago.  

The veteran has failed to show the required nexus between his 
current hearing loss disability and any in-service disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).  As such, the 
veteran does not meet the third element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for left ear hearing loss is denied. 



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

